                                                      Civil No. 21-02417, ECF No. 19

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



ERIN SMID, individually, and on behalf of
all others similarly situated,

                   Plaintiff,
                                            Civil No. 21-02417-NLH-SAK
      v.

CAMPBELL SOUP COMPANY, et al.

                   Defendant.


RICHARD CHASE, et al.,

                   Plaintiff,

      v.                                    Civil No. 21-4650-NLH-SAK

CAMPBELL SOUP COMPANY, et al.

                   Defendant.


EMILY BACCARI, et al.,

                   Plaintiff,
                                            Civil No. 21-4749-NLH-SAK
      v.

CAMPBELL SOUP COMPANY, et al.

                   Defendant.
     EDWINA SMITH, et al.,

                              Plaintiff,
                                                                Civil No. 21-8567-NLH-SAK
              v.

     CAMPBELL SOUP COMPANY, et al.

                              Defendant.



                                             OPINION AND ORDER

           This matter comes before the Court by way of a Motion to Consolidate (“Consolidation

Motion”) by Plaintiff, Erin Smid, individually and on behalf of those similarly situated

(“Plaintiff”). 1 Plaintiff seeks to consolidate for all purposes including trial, Smid v. Campbell Soup

Co., No. 1:21-cv-02417-NLH-SAK (“Smid”), 2 Chase v. Campbell Soup Co., No. 1:21-cv-04650-

NLH-SAK (“Chase”), Baccari v. Campbell Soup Co., No. 1:21-cv-04749-NLH-SAK (“Baccari”),

and Smith v. Campbell Soup Co., No. 1:21-cv-08567-NLH-SAK (“Smith”) (together “Related

Cases”) proposed consumer class actions. Defendants, Campbell Soup Company and Plumb, PBC

(“Defendants”), filed a response to Plaintiff’s motion [ECF No. 22] consenting to the consolidation

of the Related Cases for all purposes. Plaintiffs in Baccari filed a response to the motion [ECF

No. 24] objecting to consolidation for trial purposes and the need for an amended consolidated

complaint, at this time. Pursuant to Federal Rule of Civil Procedure 78(b), and for the reasons set

forth herein, it is hereby Ordered that Plaintiff’s Motion to Consolidate is GRANTED in part.




1
    Plaintiff’s Motion to Consolidate is co-signed by counsel for Plaintiffs in the Chase and Smith actions.
2
    Unless otherwise stated, all references herein are from the Smid docket.
     I.   BACKGROUND

          Plaintiff is a consumer, and a proposed member of a class of individuals, who purchased

baby foods manufactured by Defendants. See Pl. Comp. [ECF No. 1]. Defendants are corporations

that manufacture various food products. Id. Plaintiff filed a complaint, alleging that baby foods

manufactured by Defendants contain significant levels of toxic heavy metals. Id. Plaintiff’s

arguments stem from the results of a U.S. House of Representative Subcommittee on Economic

and Consumer Policy (“Subcommittee”) report dated February 4, 2021. Id. In reliance on the

Subcommittee report, Plaintiff alleges that Defendants failed to list heavy metals as an ingredient

in manufactured products. Id. Defendants dispute all of the allegations. See Defs. Resp. [ECF No.

22]. Thereafter, counsel for other plaintiffs, relying on the same Subcommittee report and alleging

similar facts and laws, commenced the Chase and Baccari matters on March 10, 2021, and the

Smith matter on April 7, 2021.

    II.   PROCEDURAL HISTORY

          Plaintiff filed the Smid action on February 11, 2021. See Pl.’s Comp. [ECF No. 1]. On

April 12, 2021, Plaintiff filed a Motion to Consolidate for all purposes including trial, which is

presently before the Court. See Pl.’s Mot. [ECF No. 19]. Defendants filed a response consenting

to Plaintiff’s motion on April 29, 2021. See Defs. Resp. [ECF No. 22]. On May 3, 2021, Plaintiffs

in Baccari filed a response consenting to a consolidation for pre-trial discovery purposes only. See

Res. to Mot. at 2 [ECF No. 24]. Plaintiffs in Baccari argue it is premature to consolidate the cases

for trial or to order an amended complaint because “there is no leadership structure and uniform

agreement on the prosecution of the case”. Id. at 3. In Smid 3, Chase 4, and Baccari 5, the Court



3
  In Smid, the Court entered a Stipulated Order [ECF No. 40] on May 25, 202.
4
  In Chase, the Court entered a Stipulated Order [ECF No. 13] on May 21, 2021.
5
  In Baccari, the Court entered a Stipulated Order [ECF No. 24] on June 9, 2021.
entered a Stipulated Order allowing Defendants additional time to file an answer or responsive

pleading to the complaint pending the present motion. 6 On June 8, 2021, the United States Judicial

Panel on Multidistrict Litigation (“MDL”) issued an Order Denying Transfer of this litigation. 7

See Order from MDL Panel [ECF No. 46]. On June 16, 2021, Plaintiffs for all the Related Cases

filed a Notice of Supplemental Authority [ECF No. 47], advising the Court of the MDL Order in

support of the pending Motion to Consolidate.

III.     DISCUSSION

         Federal Rule of Civil Procedure 42(a) states that “if actions before the court involve a

common question of law or fact, the court may. . . (2) consolidate the actions”. A district court

has the sound discretion to determine if a matter should be consolidated. In re Consol. Parlodel

Litig., 182 F.R.D. 441, 444 (D.N.J. 1998), see also, United States v. Kramer, 770 F. Supp. 954,

957 (D.N.J. 1991) (stating a district court has inherent power to control the disposition of cases on

its docket with economy of time and effort for itself, for counsel and for litigants) (internal

quotations omitted). A common question of law and fact is a prerequisite for consolidation. In re

Consol. Parlodel Litig., 182 F.R.D at 444. Yet, the “mere existence of a common question does

not require consolidation.” Liberty Lincoln Mercury, Inc. v. Ford Mktg. Corp., 149 F.R.D. 65, 80

(D.N.J. 1993). Consolidation is appropriate to facilitate the administration of justice and to avoid

unnecessary costs and/or delay. Id., see also, Doug Brady, Inc. v. N.J. Bldg. Laborers Statewide

Funds, 250 F.R.D. 171, 176 (D.N.J. 2008) (stating the court may order actions consolidated to



6
  A similar request was not made in Smith. However, as the parties in Smith have consented to the proposed form of
Order before the Court [ECF No. 19-6], the same result will occur.
7
  The MDL involved a request to consolidate a series of cases involving “baby food products containing heavy metals”.
See Order from MDL Panel [ECF No. 46]. The MDL Panel denied the request, finding that although the claims were
similar, the defendants in each action had different manufacturing processes and standards. As such, the MDL Panel
concluded that discovery would not be convenient or efficient for the parties, nor the court. Id. at 2. The MDL Panel
instead believes at this stage it should allow the parties to “self-organize” before centralizing any part of the litigation.
Id. at 4.
promote judicial economy and for purposes of any proceedings that may tend to avoid unnecessary

costs or delay).

       In the present matter, a consolidation of the cases for discovery and case management

purposes would promote the administration of justice and avoid unnecessary costs and/or delay

for all parties. It is undisputed that the Smid, Chase, Baccari and Smith matters involve a common

question of fact and/or law and involve the same Defendants. All the cases are based in allegations

that Defendants manufactured baby foods containing high levels of undisclosed metals and cite to

the same Subcommittee report. Defendants dispute all the allegations and are likely to raise the

same, if not highly similar, objections or concerns in all the matters. It would be an inefficient use

of judicial resources to address the same discovery disputes, or legal challenges, in separate matters

based on the same alleged facts. Correspondingly, the matters will most likely require the same,

if not highly similar, discovery for each party to prove their respective positions. Thus, judicial

economy would be best served by having the discovery streamlined for all parties.

CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion to Consolidate the Smid, Chase, Baccari

and Smith matters is hereby GRANTED in part.
       IT IS THEREFORE ORDERED this 30th day of June 2021, that the matters of Smid v.

Campbell Soup Co., No. 1:21-cv-02417-NLH-SAK, Chase v. Campbell Soup Co., No. 1:21-cv-

04650-NLH-SAK, Baccari v. Campbell Soup Co., No. 1:21-cv-04749-NLH-SAK, and Smith v.

Campbell Soup Co., No. 1:21-cv-08567-NLH-SAK are consolidated for discovery and case

management purposes only; and it is further

       ORDERED that Defendants shall file an answer, move or otherwise respond to the

respective complaints in Smid, Chase, Baccari and Smith within forty-five (45) days of this Order.

This Order supersedes all prior orders establishing a timeframe to answer, move or otherwise

respond to the complaint.




                                                    s/ Sharon A. King             .
                                                    SHARON A. KING
                                                    United States Magistrate Judge
